   4:19-cr-03126-RGK-CRZ Doc # 39 Filed: 04/27/20 Page 1 of 2 - Page ID # 45



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:19CR3126

      vs.
                                                            ORDER
TITUS J. MILLER,

                   Defendant.


     Defendant has moved to continue the trial, (Filing No. 37), because
Defendant's newly appointed counsel needs additional time to review discovery
and prepare for trial. The motion to continue is unopposed. After conferring with
counsel, the court finds the motion should be granted.

      Accordingly,

      IT IS ORDERED:

      1)    Defendant’s oral motion to continue (Filing No. 37), is granted.

      2)    The trial of this case is continued pending further order of the court.

      3)    A status conference will be held before the undersigned magistrate
            judge at 2:00 p.m. on June 30, 2020 in Courtroom 1, United States
            Courthouse and Federal Building, 100 Centennial Mall North,
            Lincoln, Nebraska to discuss case progression and a potential trial
            setting. Defendant, defense counsel, and counsel for the
            government shall be present at the conference.

      4)    The ends of justice and public health considerations served by
            continuing the trial outweigh the interests of the public and the
            defendant in a speedy trial, and the time between today’s date and
            June 30, 2020, shall be deemed excludable time in any computation
            of time under the requirements of the Speedy Trial Act, because
            although counsel have been duly diligent, additional time is needed
            to adequately prepare this case for trial and to protect the public,
            court, parties, and counsel from illness. 18 U.S.C. § 3161(h)(1) &
            (h)(7). Failing to timely object to this order as provided under this
4:19-cr-03126-RGK-CRZ Doc # 39 Filed: 04/27/20 Page 2 of 2 - Page ID # 46



         court’s local rules will be deemed a waiver of any right to later claim
         the time should not have been excluded under the Speedy Trial Act.

   April 27, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
